Daniels, J.
— Mo doubt can be entertained but that, the reasonable import of the stipulation stayed the proceedings in this and the other cause pending in this court, upon an • appeal being taken from the judgment recovered in the superior court. That appeal was taken, and from that time this and the other cause in this court were to abide its event. The tenor and effect of the stipulation was that all proceedings in these causes should remain suspended until that appeal should be determined. The order setting aside the executions issued in violation of the terms of the stipulation was right, and it should be affirmed, with ten dollars costs to the respondent and disbursements on the appeal.
Davis, P. J., and Lawrence, J., concurred.